LAMBERT, J.
Darrius Williams appeals the summary denial of his amended motion and second amended motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Williams alleged nine claims, although claim number one included three sub-claims. To uphold a trial court’s summary denial of claims raised in a 3.850 motion, the claims must be either facially invalid or conclusively refuted by the record. Foster v. State, 810 So.2d 910, 914 (Fla.2002). In sub-claim 1(a), Williams claims that his counsel was ineffective for filing a demand for speedy trial against his wishes resulting in counsel not being fully prepared for trial, thereby prejudicing Williams. Our review of the record reveals that this claim was not conclusively refuted by the records attached to the order and is not facially invalid. We, therefore, reverse that part of the order under review that summarily denies sub-claim 1(a) and remand with instructions that the trial court either attach portions of the record that conclusively refutes this issue or grant an evidentiary hearing. In all other respects, the order is affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA and WALLIS, JJ., concur.